Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, 8-10, and 13-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Konings et al. (U.S. Patent Application Publication No. 2020/0035031), referred herein as Konings.
Regarding claim 1, Konings teaches a device comprising: a display configured to generate overlaid images for overlaying with real-world scenes (fig 2, display 70; pp 4, lines 1-5; pp 24, lines 3-5); a light sensor configured to capture a light measurement of scene light from an external environment of the device (fig 2, sensor 50; pp 24, the last 6 lines); and processing logic configured to: determine a color space adjustment value in response to the light measurement (pp 103); and adjust an image color of at least a portion of the overlaid images in response to the color space adjustment value (pp 104, lines 1-10).
Regarding claim 5, Konings teaches the device of claim 1, wherein the light sensor includes an image sensor oriented to capture a scene image as the light measurement (pp 25, lines 13-17; pp 102, lines 1-8; pp 103, lines 1-4).

Regarding claim 9, Konings teaches the device of claim 1, wherein the device is a head mounted display (HMD) (fig 2, HMD 60).
Regarding claim 10, the limitations of this claim substantially correspond to the limitations of claim 1; thus they are rejected on similar grounds.
Regarding claim 13, Konings teaches the computer-implemented method of claim 10, wherein adjusting the image color includes adjusting sub-pixel values of the overlaid image based on the color space adjustment value (pp 104; XYZ tristimulus values reference the R, G, and B subpixels).
Regarding claim 14, Konings teaches the computer-implemented method of claim 10, wherein the display includes a first, second, and third light source, and wherein adjusting the image color includes adjusting an intensity of at least one of the first, second, or third light source based on the color space adjustment value (pp 33, lines 11-16; pp 35, the last 6 lines; pp 104).
Regarding claim 15, the limitations of this claim substantially correspond to the limitations of claim 1; thus they are rejected on similar grounds (where the “color reference point” is interpreted similarly as the color space adjustment value of claim 1, and the color space adjustment map is Konings’ mapping from XYZ to Lab during the color space adjustment process).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Konings, in view of Vaught et al. (U.S. Patent Application Publication No. 2013/0021373), referred herein as Lanier.
Regarding claim 20, Konings teaches the computer-implemented method of claim 15, wherein the scene image is captured by a sensor, such as a camera, of a head mounted display (fig 2, HMD 60; pp 25, lines 13-17).  Konings does not explicitly teach capturing the scene image with a front-facing camera.  Vaught teaches an augmented reality head mounted display for displaying a scene image (fig 1; pp 50, lines 1-5; pp 55), wherein the scene image is captured with a front-facing camera (fig 2, camera 113; pp 65).  It would have been obvious to one of ordinary skill in the art to utilize such as camera because as is very well-known in the art, and illustrated by Vaught, this provides additional information to inform the augmented reality so as to improve the management of the presentation of virtual content with real content.

Allowable Subject Matter
Claims 2-4, 6, 7, 11, 12, and 16-19 remain objected to as being dependent upon a rejected base claim, but allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant argues that Konings does not teach adjusting image color of a portion of the overlaid images in response to the color space adjustment value because 1) Konings is directed to turning off the light source in a case where no virtual content is being shown, 2) the only action Konings proposes in response to processing the color space is turning off the light source when no virtual content is displayed, as shown in figure 12, and 3) paragraph 111 does not propose adjusting the image color in response to “looking ahead” at future frames.  The Examiner respectfully disagrees with these arguments.
With respect to the first two arguments, figure 12 and paragraph 90 of Konings only state that figures 13A and 13B show examples of light shutoff criterion.  This is relevant to the first step of figure 12, which is to detect whether virtual content is being projected.  Whether or not light sources are turned off in the ensuing steps of figure 12, and whether or not the steps of figure 12 terminate at step 1210, is immaterial to the color space processing disclosed in cited paragraphs 103 and 104.  Figures 13 show where the virtual content view is overlaid on the real content view, and paragraphs 103 and 104 describe the color space processing performed on the overlaid images and the effects of ambient light on those images.  Color space processing and color space conversion are performed on images (not an absence of images) and, contrary to Applicant’s assertions, paragraph 104 makes it clear that the color space processing is performed whether the light source is on or off.  Further, and with regard to the third argument, paragraph 111 discloses that the color space processing may be carried out “for each frame of digital image data” and can also consider “future frames of digital 
Accordingly, the Examiner respectfully submits that Konings teaches the limitations of claim 1.
Applicant argues that the remaining independent claims are not taught by Konings for reasons similar to those discussed with regard to claim 1, and that the dependent claims are not taught for those same reasons.  The Examiner respectfully disagrees, for the reasons discussed above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DAVID T. WELCH
Primary Examiner
Art Unit 2613



/DAVID T WELCH/Primary Examiner, Art Unit 2613